Exhibit 10.4

Summary term sheet governing arrangement of consulting services Icarus
Investment Corp. performs pursuant to oral agreement

Icarus Investment Corp. is paid $30,000 per month for consulting services.
Icarus Investment Corp. performs for CECO consulting services regarding the
Company’s corporate policies, marketing, strategic and financial planning,
including long and short-term goals, mergers and acquisitions and other business
combinations, financing, growth plans and other related matters.

Icarus Investment Corp. is engaged as an independent contractor, and is not an
employee of the Company for any purpose whatsoever, including without
limitation, for purposes relating to taxes, workers’ compensation or workplace
safety insurance, payments required by statute or any other withholdings or
remittances to any governmental agency or authority. No course of dealing
between the parties is intended to create, or shall create, an employment
relationship, a joint venture, partnership or any similar relationship. CECO is
interested only in the results obtained by Icarus Investment Corp. and Icarus
Investment Corp. shall have sole control of the manner and means of performing
its services to CECO consistent with the policies and practices of CECO and with
CECO’s interests and in accordance with all applicable laws, rules and
regulations.